
	
		II
		111th CONGRESS
		2d Session
		S. 3727
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Ms. Klobuchar (for
			 herself, Mrs. Hutchison,
			 Mr. Kohl, and Mr. Isakson) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to
		  the offense of stalking.
	
	
		1.Short titleThis Act may be cited as the
			 Stalkers Act of
			 2010.
		2.Stalking
			(a)In
			 generalSection 2261A of title 18, United States Code, is amended
			 to read as follows:
				
					2261A.Stalking
						(a)In
				generalIt shall be unlawful for any person, with the intent to
				kill, physically injure, harass, intimidate, or place under surveillance with
				the intent to kill, physically injure, harass, or intimidate another person,
				to—
							(1)travel in
				interstate or foreign commerce or within the special maritime and territorial
				jurisdiction of the United States, or enter or leave Indian country; and
							(2)in the course of,
				or as a result of, the travel, entering, or leaving described in paragraph
				(1)—
								(A)cause or attempt
				to cause bodily injury or serious emotional distress to another person;
				or
								(B)engage in conduct
				that would be reasonably expected to cause another person serious emotional
				distress.
								(b)Course of
				conductIt shall be unlawful for any person, with intent to kill,
				physically injure, harass, or intimidate another person, to engage in a course
				of conduct—
							(1)that uses the
				mail, any interactive computer service, or any other facility of interstate or
				foreign commerce; and
							(2)that—
								(A)causes or attempts
				to cause bodily injury or significant emotional distress to another person;
				or
								(B)occurs in
				circumstances where the conduct would be reasonably expected to cause another
				person significant emotional distress.
								(c)Penalties
							(1)In
				generalExcept as provided in paragraph (2), any person who
				violates subsection (a) or (b) shall be punished as provided for an offense
				under section 2261.
							(2)ExceptionThe
				otherwise applicable maximum term of imprisonment for a violation of subsection
				(a) or (b) shall be increased by 5 years if—
								(A)the offense
				involves conduct in violation of a protection order; and
								(B)the victim of the
				offense is under the age of 18 years or over the age of 65 years, the offender
				has reached the age of 18 years, and the offender knew or should have known
				that the victim was under the age of 18 years or over the age of 65
				years.
								.
			(b)Clerical
			 amendmentThe item relating to section 2261A in the table of
			 sections for chapter 110A of title 18, United States Code, is amended to read
			 as follows:
				
					
						2261A.
				Stalking
					
					.
			3.Best practices
			 regarding enforcement of anti-stalking laws to be included in annual report of
			 the Attorney GeneralIn the
			 annual report under section 529 of title 28, United States Code, the Attorney
			 General shall—
			(1)include an
			 evaluation of Federal, tribal, State, and local efforts to enforce laws
			 relating to stalking; and
			(2)identify and
			 describe those elements of the efforts that constitute the best practices for
			 the enforcement of laws relating to stalking.
			
